Report Presented.
In Assembly, April 20th, 1867.
Mr. W. S. Clark presented the report of the committee on privileges and elections, in the case of Henry M. Dixon, contested by Ira Buckman, which was laid on the table and ordered printed.
*398Report op the Committee on Peivileges and Elections, in the CASE OF THE SEAT POR THE SEVENTH DISTRICT OP KlNGS COUNTY.

To ike Honorable the House of Assembly of the State of New York:

The undersigned, your committee on privileges and elections, respectfully report that on the fifth day of January, 1867, your committee met to hear the allegations and consider the petition of Ira Buckman, contestant of the seat of TIon. ITenry M. Dixon, member from the seventh Assembly district of Kings county, when it appeared that the claim of the said Ira Buckman was founded solely upon the allegation in the petition of said contestant, that the Hon. Henry M. Dixon, member from the seventh Assembly district of Kings county, was not a citizen' of the Hnited States. At an adjourned meeting of your committee, held at Stanwix Hall, in the city of Albany, the parties being both present, the said Henry M. Dixon, member from the seventh Assembly district of Kings county, established his citizenship by producing before your committee the original certificate of his full naturalization and admission as a citizen of the Hnited States, whereupon the said Ira Buckman, contestant, abandoned his claim to a seat in this House from the seventh district of Kings county; wherefore your committee recommend the adoption of the following resolution:
Resolved, That the seat in this House for the seventh Assembly district of Kings county be, and hereby is ¿warded to Hon. Henry M. Dixon, and that the prayer of the petitioner be denied.
¥M. S. CLARK.
L. H. HISCOOK.
A. HOFFMAN.
W. R. CHAMBERLAIN.
THOS. J. CREAMER.
Dated Albany, April 18, 1867.
Assembly Documents, 1867, volume 10, No. 234; Assembly Journal, 1867, page 1820.